4 F.3d 982
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.UNITED STATES of America, Appellee,v.Wendell Archibold BUSCH a/k/a "Archi," Defendant, Appellant.
No. 93-1069.
United States Court of Appeals,First Circuit.
September 14, 1993

APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF PUERTO RICO
Joseph C. Laws, Jr. on brief for appellant.
Charles E. Fitzwilliam, United States Attorney and Jorge E. Vega-Pacheco, Assistant United States Attorney, on brief for appellee.
D.Puerto Rico.
AFFIRMED.
Before Selya, Circuit Judge, Aldrich and Coffin, Senior Circuit Judges.

Per Curiam

1
Having carefully reviewed the record of appellant's trial, we are fully satisfied that, taking the facts in the light most congenial to the government, as we must on this appeal, see, e.g., United States v. Maraj, 947 F.2d 520, 522-23 (1st Cir. 1991), the judge and jury could supportably, indeed, comfortably, have found federal jurisdiction, guilt, and an absence of cognizable duress.  Moreover, contrary to appellant's importuning, the acquittal of various codefendants does not require a like result in his case.   See, e.g., United States v. Bucuvalas, 909 F.2d 593, 594-96 (1990).


2
We have examined appellant's remaining contentions and find them meritless.


3
Affirmed. See 1st Cir.  Loc. R. 27.1.